Citation Nr: 1102389	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 13, 1976, to 
November 23, 1976.

This matter came to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran testified at a 
Board hearing in February 2009; the transcript is of record.  
This matter was remanded in August 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's claim.  Although the 
Board regrets the additional delay, a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).

The Veteran testified at an August 2009 hearing before the Board 
at the San Juan RO, and thereafter the case was sent to the Board 
in Washington D.C.  In November 2009, the Board requested 
translation of sixteen (16) documents from Spanish to English.  
In August 2010, this matter was remanded for further development, 
to include obtaining the Veteran's records from the Social 
Security Administration (SSA).  The Veteran's SSA records were 
associated with the claims folder; however, contain multiple 
pages written in Spanish without an accompanying certified 
English translation.  A November 2010 Supplemental Statement of 
the Case was issued by the AMC without ensuring that the 
documents were translated from Spanish to English.  Moreover, in 
December 2010, the Veteran submitted a medical statement written 
in Spanish, without a waiver of consideration by the agency of 
original jurisdiction.  The AMC or RO should review the Veteran's 
claims file, identify all pertinent items of evidence written in 
Spanish, and translate those items into English in order to 
facilitate review of the record by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an English translation of all pertinent 
items of evidence within the claims file that are 
written in Spanish, to specifically include the 
records from the SSA associated with the claims folder 
in October 2010 and the medical statement received in 
December 2010.  

2.  After completion of the development requested 
above, readjudicate the issue on appeal, considering 
any evidence submitted since the last supplemental 
statement of the case.  If the determination remains 
unfavorable to the Veteran, he and his representative 
must be furnished a Supplemental Statement of the Case 
which addresses all evidence associated with the 
claims file since the last Supplemental Statement of 
the Case.  The Veteran and his representative must be 
afforded the applicable time period in which to 
respond.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

